Exhibit 10.6
Execution Version
FIRST AMENDMENT dated as of May 13, 2010 (the “Amendment”) to the Master
Accounts Receivable Purchase Agreement dated as of May 1, 2009 (the “Agreement”)
among Credit Agricole Corporate and Investment Bank New York Branch (formerly
known as Calyon New York Branch), as the Bank, The Scotts Company LLC, as the
Company, and The Scotts Miracle-Gro Company, as the Parent. Capitalized terms
used herein unless otherwise defined herein shall have the meanings assigned to
them in the Agreement.
WHEREAS, the Bank, the Company and the Parent have agreed to certain amendments
to the Agreement on the terms and conditions set forth herein.
NOW, THEREFORE, in consideration of the premises set forth herein, the parties
hereto hereby agree as follows.
1. All references to “Calyon” in the Agreement and the other Transaction
Documents shall be deemed references to “Credit Agricole Corporate and
Investment Bank”.
2. The definition of “Stated Termination Date” in the Agreement shall be amended
and restated in its entirety as follows (for purposes of clarification only, the
amended language is in italics, which shall have no effect on the amended
provision):
“Stated Termination Date” means May 12, 2011, or such later date as may be
extended by mutual agreement of the Bank and the Company.
3. Schedule 5 to the Agreement shall be amended and restated in its entirety as
set forth in Exhibit A to this Amendment (for purposes of clarification only,
the amended language in such schedule is in italics, which shall have no effect
on the amended schedule).
4. The Borrower and the Parent each represents to the Bank that (a) it has full
power and authority, and has taken all action necessary, to execute and deliver
this Amendment, and to perform its obligations hereunder; (b) this Amendment has
been duly executed and delivered by it and constitutes its legal, valid and
binding obligation, enforceable in accordance with its terms; (c) all
representations and warranties made by it in the Agreement are true on and as of
the date hereof as though made on such date; (d) the execution and delivery of
this Amendment, and the performance of its obligations hereunder, will not
(i) conflict with or result in a breach of, or require any consent under, its
governing documents, (ii) violate any provision of any law, rule, regulation,
order, writ, judgment, injunction, decree, determination or award currently in
effect and applicable to it, (iii) result in a breach of or constitute a default
under any indenture or financing or credit agreement or any other agreement,
lease or instrument to which it is a party or by which it or its properties may
be bound or affected, or (iv) result in, or require, the creation or imposition
of any Encumbrance upon or with respect to any of its properties or assets;
(e) no authorization or approval or other action by, and no notice to or filing
with, any

 

 



--------------------------------------------------------------------------------



 



Execution Version
governmental authority is required for the due execution, delivery and
performance by it of this Amendment or any other document related hereto to
which it is a party; (f) no Termination Event has occurred; and (g) there has
been no amendment, modification or supplement to the Amended and Restated Credit
Agreement among the Parent, JPMorgan Chase Bank, N.A, as Agent (the “Agent”),
and the other parties thereto dated as of February 7, 2007, which would affect
the validity of the Letter dated May 1, 2009 to the Agent related to such
agreement.
5. This Amendment shall become effective as of May 1, 2010 (the “Effective
Date”) upon satisfaction in the determination of the Bank of the following
conditions:

  a.  
the Bank shall have received all of the documents listed in Exhibit B hereto in
form and substance reasonably satisfactory to it;
    b.  
the representations and warranties made by the Company and the Parent in
Section 4 above are true and correct as of the Effective Date; and
    c.  
the Bank shall have received the fees and other amounts payable by the Company
pursuant to the Fee Letter dated as of May 13, 2010, attached hereto as
Exhibit C.

6. Upon the effectiveness of this Amendment, (a) the Agreement, as affected
hereby, is hereby ratified, approved and confirmed in each and every respect,
and (b) all references to the Agreement in any other document, instrument,
agreement or writing (including any Transaction Document) shall hereafter be
deemed to refer to the Agreement as affected hereby.
7. This Amendment shall be governed by and construed in accordance with the laws
of the State of New York, United States of America, without giving effect to its
conflicts of law principles (other than Section 5-1401 of the New York General
Obligations Law). The parties hereto hereby agree that the provisions of
Section 20.2 of the Agreement shall apply to this Agreement, including, without
limitation, the submission to the jurisdiction of the courts of the State of New
York sitting in New York County, New York and of the United States District
Court for the Southern District of New York.
8. THE COMPANY, THE PARENT AND THE BANK HEREBY KNOWINGLY, VOLUNTARILY AND
INTENTIONALLY WAIVE ANY RIGHTS THEY MAY HAVE TO TRIAL BY JURY IN RESPECT OF ANY
LITIGATION BASED HEREON, OR ARISING OUT OF, UNDER, OR IN CONNECTION WITH, THIS
AMENDMENT OR ANY OTHER DOCUMENT EXECUTED IN CONNECTION WITH THIS AMENDMENT, OR
ANY COURSE OF CONDUCT, COURSE OF DEALING, STATEMENTS (WHETHER VERBAL OR WRITTEN)
OR ACTIONS OF THE COMPANY, THE PARENT OR THE BANK.

 

-2-



--------------------------------------------------------------------------------



 



Execution Version
IN WITNESS WHEREOF, the parties hereto have caused this Amendment to be duly
executed by their respective duly authorized officers as of the date first above
written.
CREDIT AGRICOLE CORPORATE AND INVESTMENT BANK NEW YORK BRANCH

                 
By:
  /s/ Andre Gazal       By:   /s/ Thibault Berger
 
               
 
  Name: Andre Gazal           Name: Thibault Berger
 
  Title: Managing Director           Title: Vice President
 
                THE SCOTTS COMPANY LLC            
 
               
By:
  /s/ David C. Evans       By:   /s/ Scott M. Haefke
 
               
 
  Name: David C. Evans           Name: Scott M. Haefke
 
  Title: Executive Vice President and           Title: Vice President and
Treasurer
 
           Chief Financial Officer            
 
                THE SCOTTS MIRACLE-GRO COMPANY            
 
               
By:
  /s/ David C. Evans       By:   /s/ Scott M. Haefke
 
               
 
  Name: David C. Evans           Name: Scott M. Haefke
 
  Title: Executive Vice President and           Title: Vice President and
Treasurer
 
           Chief Financial Officer            

 

-3-